Name: Commission Regulation (EEC) No 3399/85 of 28 November 1985 on adaptations of certain regulations concerning customs legislation following upon the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: European construction;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|31985R3399Commission Regulation (EEC) No 3399/85 of 28 November 1985 on adaptations of certain regulations concerning customs legislation following upon the accession of Spain and Portugal Official Journal L 322 , 03/12/1985 P. 0010 - 0011 Spanish special edition: Chapter 02 Volume 14 P. 0212 Portuguese special edition Chapter 02 Volume 14 P. 0212 *****COMMISSCOMMISSION REGULATION (EEC) No 3399/85 of 28 November 1985 on adaptations of certain regulations concerning customs legislation following upon the accession of Spain and Portugal THETHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas Commission Regulation (EEC) No 3636/83 (1), as amended by Regulation (EEC) No 795/84 (2), introduced retrospective surveillance of reimportation after outward processing of certain textile products originating in certain third countries, including Spain and Portugal; whereas this Regulation should therefore be amended in order to exclude the reimportation after outward processing of textile products originating in Spain and Portugal; Whereas a number of Community acts concerning customs legislation contain provisions relating to endorsements in all the the official languages of the Community; Whereas the following Regulations should therefore be adapted in order to include the text in Spanish and Portuguese of these endorsements: - Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (3), as last amended by Regulation (EEC) No 1209/85 (4), - Commission Regulation (EEC) No 2289/83 of 29 July 1983 laying down provisions for the implementation of Articles 70 to 78 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty (5), as amended by Regulation (EEC) No 1746/85 (6), - Commission Regulation (EEC) No 2290/83 of 29 July 1983 laying down provisions of the implementation of Articles 50 to 59 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty (7), as amended by Regulation (EEC) No 1745/85 (8); Whereas Article 2 (3) of the Treaty of Accession provides that the institutions of the Communities may adopt before accession the measures referred to in Article 396 of the Act of Accession and that these measures shall enter into force only subject to and on the date of the entry into force of this Treaty, HAS ADOPTED THIS REGULATION: Article 1 The Regulations cited below are hereby amended as follows: 1. Regulation (EEC) No 3636/83: (a) the end of the title is replaced by the following: '. . . introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco and Tunisia'; (b) the Annex is amended as follows: - Category 4: in the column 'Third countries' the word 'Portugal' is cancelled; - Category 5 is cancelled; - Category 6: in the clumn 'Third Countries' the word 'Spain' is cancelled; - Category 7: in the column 'Third countries' the word 'Portugal' is cancelled; - Category 8: in the column 'Third Countries' the word 'Portugal' is cancelled. 2. Regulation (EEC) No 223/77: the following endorsements shall be added: (a) to Article 13 ter, paragraph 2, first subparagraph: '- Expedido a posteriori - Emitido a posteriori'; (b) to Article 59, paragraph 1: '- Procedimiento simplificado - Procedimento simplificado'; (c) to Article 60 bis, paragraph 2: '- Dispensa de firma - Dispensada a assinatura'; (d) to Article 61 quinquies, paragraph 1: '- Procedimiento simplificado - Procedimento simplificado'; (e) to Article 61 septies, paragraph 2: '- Dispensa de firma - Dispensada a assinatura'; (f) to Article 74 paragraph 1, second subparagraph: '- Expedido por triplicado - Emitido em trÃ ªs exemplares'; (g) to Article 77, paragraph 2: '- Procedimiento simplificado - Procedimento simplificado'. 3. Regulation (EEC) No 2289/83: To Article 3, paragraph 2, the following endorsements shall be added: '- Objeto para personas minusvÃ ¡lidas: se mantiene la franquicia subordinada al respeto del artÃ ­culo 77, apartado 2, segundo pÃ ¡rrafo, del Reglamento (CEE) no 918/83; - Objectos destinados Ã pessoas deficientes: Ã © mantida a fraquia desde que seja respeitatdo o n 2, segundo parÃ ¡grafo do artigo 77 do Regulamento (CEE) n 918/83'. 4. Regulation (EEC) No 2290/83: To Article 3, paragraph 2, the following endorsements shall be added: '- Objeto UNESCO: se mantiene la franquicia subordinada al respeto del artÃ ­culo 57, apartado 2, primer pÃ ¡rrafo, del Reglamento (CEE) no 918/83; - Objectos UNESCO: Ã © mantida a franquia desde que seja respeitado o n 2, primeiro parÃ ¡grafo do artigo 57 do Regulamento (CEE) n 918/83'. Article 2 This Regulation shall enter into force on 1 January 1986 subject to and on the date of the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1985. For the Commission COCKFIELD Vice-President ((1) OJ No L 360, 23. 12. 1983, p. 24. (2) OJ No L 86, 29. 3. 1984, p. 17. (3) OJ No L 38, 9. 2. 1977, p. 20. (4) OJ No L 124, 9. 5. 1985, p. 19. (5) OJ No L 220, 11. 8. 1983, p. 15. (6) OJ No L 167, 27. 6. 1985, p. 23. (7) OJ No L 220, 11. 8. 1983, p. 20. (8) OJ No L 167, 27. 6. 1985, p. 21.